Citation Nr: 0717902	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a personality 
disorder. 

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty for training as a member of the 
Army National Guard from August 23, 1993, to January 6, 1994; 
he also served on active duty in the U.S. Army from June 2, 
1999, to March 28, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD and for a 
personality disorder, and also denied a non-service connected 
disability pension.  That rating decision also granted 
service connection, for treatment purposes only, for a 
delusional disorder, under 38 U.S.C.A. § 1702.  A subsequent 
rating decision in March 2005 confirmed the denial of the 
veteran's claims.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with an acquired 
psychiatric disorder during his period of active service or 
within one year after his discharge from service.  

2.  The veteran does not have PTSD which can be related to 
his period of service.  

3.  A personality disorder is not a disease for VA 
compensation purposes.  

4.  Competent evidence of a nexus between the veteran's 
period on active duty and a psychiatric disorder, currently 
diagnosed as psychosis, major depressive disorder and 
delusional disorder, has not been presented.  

5.  The veteran is 34 years old and a high school graduate, 
with two years of additional training.  He last worked as a 
language instructor.  

6.  The veteran's claimed disabilities include an acquired 
psychiatric disorder, to include PTSD, evaluated as 50 
percent disabling; and a personality disorder, evaluated as 0 
percent disabling.  The combined rating is 50 percent.  

7.  The veteran's disability picture permanently precludes 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include major 
depressive disorder and delusional disorder, was not incurred 
in or aggravated by service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309 (2006).  

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.304 (2006).  

3.  Service connection for the veteran's personality disorder 
is precluded by applicable laws and VA regulations.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2006).  

4.  Giving the veteran the benefit of the doubt, the 
requirements for a permanent and total disability rating for 
pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321(b) (2), 3.340, 
3.342, 4.15, 4.16, 4.17 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, VA satisfied its duty to notify by means of 
letters dated in December 2003, February 2004, March 2004, 
April 2004, June 2004, August 2004, September 2004, and 
December 2004 from the RO to the veteran, all of which were 
issued prior to the initial RO decision in January 2005.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
April 2005 SOC was issued, which provided the veteran with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 
supra, which requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  However, given the 
ample communications regarding the evidence necessary to 
establish service connection for an acquired psychiatric 
disorder, including PTSD, service connection for a 
personality disorder, and entitlement to pension benefits, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
such deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

II.  Factual Background

The service medical records (SMRs) show that the veteran was 
admitted to a hospital in September 1999 for evaluation of 
homicidal ideas.  He was given a provisional diagnosis of 
adjustment disorder, unspecified.  The veteran's separation 
document, DD Form 214, indicates that the reason for 
separation was a personality disorder.  

The veteran's claim of entitlement to service-connected 
disability compensation and non-service-connected disability 
pension (VA Form 21-526) was received in December 2003.  
Submitted in support of his claim was a statement in support 
of claim, wherein the veteran indicated that, ever since his 
discharge from service, he has been struggling with severe 
episodes of traumatic mental nervousness and fear.  He 
indicated that, as a result of his psychiatric disabilities, 
he had experienced problems with dealing with co-workers and 
job performance.  The veteran indicated that his psychiatric 
disorder had deteriorated to the point where he had to be 
hospitalized in March 2002.  

Also submitted in support of the veteran's claim was a 
workplace functional ability medical report, dated January 
20, 2004, wherein the psychologist listed PTSD and major 
depression as conditions that may affect his work status.  

Of record is the report of a clinical assessment under the 
supervision of Dr. R.D.S., a clinician/psychologist, 
conducted in January 2004.  At that time, the veteran 
reported being anxious and paranoid in new situations; he 
stated that he can only stay in such situations "for so 
long" before he has a panic attack related to previous 
traumatic experiences.  It was noted that the veteran had 
lived with mother since March 2003.  It was also noted that 
he had held several jobs in California for a year before 
moving to Cache Valley.  The veteran indicated that he taught 
English as a second language (ESL) and he as in the military 
in Korea between June 1999 and March 2002.  It was further 
noted that he had been unemployed for several months because 
of his disorder.  The veteran stated that he was treated for 
PTSD by two different Army psychiatrists; however, they 
wanted to "do things too fast" and, as a result, would 
trigger panic attacks.  Following a mental status 
examination, the veteran was diagnosed with PTSD, chronic; 
major depressive disorder, recurrent, moderate; and 
personality disorder NOS (not otherwise specified), with 
paranoid features.  

Received in April 2004 was a statement from the veteran's 
mother, dated in March 2004, attesting to the change in his 
behavior following his discharge from service.  She noted 
that, prior to being discharge in March 2002, he had been on 
suicide watch by the U.S. Embassy before his flight home.  
She noted that the veteran suffered a traumatic experience 
while in Korea, as a result of which he currently suffered 
from paranoia and depression.  She further noted that the 
veteran had changed from a very outgoing social person into a 
very paranoid and nervous person who has extreme difficulty 
in the simplest social and employment settings.  

Of record is another lay statement from M.W., who reported 
having known the veteran all of his life.  M.W. indicated 
that the veteran grew up and attended school along with her 
own children.  She stated that she has known him to be of 
sound mind and rational thinking up until his return from 
military service in South Korea.  M.W. maintained that, after 
several visits and time spent with the veteran, she noticed 
some extremely paranoid behavior; as a result, she stated 
that she strongly believed that he was affected by traumatic 
events while serving in South Korea.  

The veteran was afforded a VA examination in August 2004.  At 
that time, he reported being threatened by Koreans for not 
paying brothel tabs; because of that threat, the veteran 
refused to leave his barracks to return to his warehouse 
jobs.  He was sent to the 121st General Hospital in Seoul, 
Korea, where he was treated with anger management, 
medication, psychotherapy, and group therapy.  He was later 
discharged from the Army in Korea because of the above 
events; however, upon his return to the States, he felt very 
uncomfortable with the people in his neighborhood, believing 
that they were drug addicts and part of a criminal element.  
The veteran subsequently decided to return to Korea, as a 
civilian, to teach English; however, a Korean who helped run 
the school was "with the Mafia, did gambling and 
embezzling."  The veteran indicated that his paranoia came 
back strong; he only slept about 1 to 2 hours a night and was 
obsessing about these nefarious connections.  The veteran 
indicated that, through some deception by the American 
Embassy officials, he was taken down by Korean police 
officers, strapped into an ambulance, and taken to a Korean 
mental hospital.  He broke out of the room, contacted the 
American Embassy, and was picked up and transported to an 
Army hospital.  

Following a mental status examination, the assessment was 
delusional disorder, persecutory type.  The veteran was 
assigned a global assessment of functioning (GAF) score of 
45.  The examiner stated that the veteran had a paranoia 
regarding his Army Commanding Officer and what he termed as 
Korean criminals.  This delusion started while he was in the 
Army and has gathered momentum and was taking on broader 
proportions in terms as who was involved.  The examiner 
stated that the veteran had no formal thought disorder.  He 
also lacked any other psychotic symptoms, such as voices or 
disorganization.  His only real symptom was delusional 
problems.  The examiner stated that the delusional disorder 
was severe enough that when he tries to work, it usually 
intervenes after several weeks and he begins feeling very 
anxious, believing that others are plotting to harm him.  The 
examiner further stated that the veteran is able to tolerate 
people for short periods of time, and therefore, is able to 
attend church at times and also go to some meetings.  As long 
as he is not around someone for a great length of time, he 
will be okay.  

Received in November 2004 was a treatment report from W.M., 
M.D., dated in September 2004, indicating that the veteran 
was currently suffering from major depression.  Dr. Marchand 
sated that the veteran was currently unable to work as a 
result of his major depression.  

Of record is a hospital report from the 121st General 
Hospital, indicating that he was admitted to the hospital on 
March 2, 2002, with a diagnosis of psychotic disorder, NOS.  

III.  Legal Analysis - Service connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  In 
addition, psychoses may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit: (1) evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 
Vet. App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the U.S. 
Court of Appeals for Veterans Claims, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be established on the basis of 
section 3.303(b) if the condition observed during service or 
any applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the appellant's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

A.  Acquired psychiatric disorder

The evidence indicates that the veteran has veteran has been 
diagnosed, alternately, with a psychosis, major depression, 
and a delusional disorder.  The evidence clearly supports the 
fact that the veteran suffers from a current psychiatric 
disability.  However, there is no competent evidence linking 
any of the veteran's current diagnoses with service.  
Although SMRs indicate that the veteran was seen in September 
1999 for evaluation of homicidal ideas; he was diagnosed with 
adjustment disorder, unspecified, at that time.  It is not 
shown that such problems for which he was evaluated during 
service represented the onset of his current psychiatric 
difficulties.  

As noted above, the first clinical diagnosis of a psychiatric 
disorder was in March 2002, while the veteran was in Korea 
working as a civilian.  The records indicate that he was 
discharged from service in March 2000, and his discharge 
certificate notes that the reason for separation was a 
personality disorder.  Therefore, the first clinical 
diagnosis of an acquired psychiatric disorder was made almost 
two years after his separation from the Army (and the RO has 
granted service connection for treatment purposes, under 
statutory authority permitting such benefits when a psychosis 
is manifested within two years after discharge).  The 
evidence of record shows that, subsequently, the veteran 
continued to receive treatment for psychiatric problems.  The 
most recent VA examination in August 2004 reflects a 
diagnosis of delusional disorder, persecutory type.  None of 
the medical or other competent evidence establishes a link 
between the veteran's acquired psychiatric disorder and his 
military service or any incident therein.  

We recognize the veteran's and family members' statements 
that the veteran had no mental problems prior to service, and 
he was changed after service.  Nevertheless, in this case 
they have not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding a causal 
relationship between the veteran's current acquired 
psychiatric disorder and his recognized military service.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge, and require the special knowledge and experience 
of a trained medical professional.  The veteran's and other 
lay statements are not competent medical evidence as to a 
causal relationship between a current acquired psychiatric 
disorder and active service, or as to claimed continuity of 
symptomatology demonstrated after service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current psychiatric 
disorder began during service.  There is no competent medical 
evidence of record that shows a psychosis was manifested 
within one year after service.  There is no competent medical 
evidence that the veteran currently has a chronic acquired 
psychiatric disorder which has been linked to service, or to 
a service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed psychiatric disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's currently claimed psychiatric disorder is related 
to any incident during service, and is against granting 
service connection, either on a direct basis or on any 
presumptive basis.  Thus, the benefit-of-the-doubt doctrine 
is not for application, and the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  PTSD

The veteran also contends that he suffers from PTSD.  In this 
regard, the Board notes that a clinical assessment for the 
purpose of assessing workplace functioning, dated in January 
2004, reflects an assessment of PTSD.  However, the Board 
notes that a VA psychiatric examination conducted in August 
2004 indicated that the veteran's primary diagnosis was of a 
delusional disorder.  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  We initially note that the veteran was not 
involved in any military combat; as a result, any alleged 
stressors must be corroborated with sufficient independent 
evidence.  See West v. Brown, 7 Vet. App. 70 (1994).  In the 
instant case, the veteran has asserted that he began 
receiving threats from members of his command, after he 
discovered that very high ranking members of the command were 
taking bribery payoffs.  The veteran maintains that those 
threats and the fear for his safety resulted in the 
development of PTSD.  However, these claims are not supported 
by the objective evidence of record.  Therefore, the extent 
of the veteran's claimed stressor(s) has not been verified by 
the objective record.  

Under the law, if a physician adopts a patient's self-
reported history and renders a diagnosis based upon that 
history without verification, that diagnosis is subject to 
question.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, even accepting for the purpose of the present 
decision that the veteran was, in fact, subjected to threats 
of violence by members of his command, the professional 
medical evidence does not support his contention that he 
actually has PTSD.  The Board does note that there are some 
diagnoses of PTSD in the private treatment reports, based 
primarily on the veteran's description of his experiences in 
Korea.  However, these diagnoses do not appear to be based on 
a review of the record, nor was any rationale articulated for 
such diagnoses.  The VA examination of August 2004 diagnosed 
the veteran with only a delusional disorder.  Therefore, 
there is no confirmed diagnosis of PTSD of record.  Based on 
the above, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  

As noted above,while the veteran is competent to note 
symptomatology, he is not competent to state that his current 
psychiatric disability is related to his active service.  
Laypersons are not competent to render testimony concerning 
medical causation.  See Routen, Espiritu, supra. 

In light of the foregoing, the Board must find that there is 
no competent evidence of record to provide a nexus between 
the veteran's active service and his current psychiatric 
disability.  The more probative evidence also establishes 
that the veteran does not have a confirmed diagnosis of PTSD.  
For these reasons, the Board finds that the weight of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD, and this claim must be denied.  

C.  Personality Disorder

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9. 

The veteran contends, in effect, that he incurred a 
personality disorder during service.  SMRs reflect that 
during his nearly 10-month period of active duty service from 
1999 to 2000, he was evaluated for homicidal ideation, and 
was diagnosed with an adjustment disorder.  He was 
subsequently discharged from service on the ground that he 
has a personality disorder.  

As indicated above, a personality disorder is not a 
disability for VA compensation purposes, and may not be 
service connected.  See 38 C.F.R. §§ 3.303(c).  Thus, service 
connection is not permissible for the claimed personality 
disorder.   

The Board observes that a disorder which cannot otherwise be 
service connected because it, by definition, pre-existed 
service, such as a personality disorder, may be subject to a 
superimposed disease or injury, and if such disease or injury 
does occur during service service connection may be 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see also 38 
C.F.R. § 4.127.  However, in this case there is no evidence 
of disability resulting from a mental disorder that was 
superimposed upon a personality disorder in service.  
Consequently, there is no legal basis to grant service 
connection for this disorder.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

IV.  Entitlement to non-service-connected disability pension

The law provides that pension shall be paid to each veteran 
of a period of war who meets the service requirements and who 
is permanently and totally disabled because of a non-service- 
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  
See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  

Permanent and total disability may be shown in two ways:

(1) the veteran must be unemployable as a result of a 
lifetime disability (the "subjective" standard, which is 
based on the disabilities, age, occupational background, 
and other related factors of the individual veteran whose 
claim is being adjudicated) or,

(2) the veteran must have a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful 
occupation (the "objective" standard, which is based on 
the percentage ratings assigned for each disability from 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 
4).  Brown v. Derwinski, 2 Vet. App. at 446.  The 
"objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2006).  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  

Under section 4.16, total disability ratings may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the "objective" 
standard and the veteran is unemployable, the RO should 
consider the issue of entitlement to a permanent and total 
disability rating on an extra-schedular basis.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).  

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).  

The veteran's currently assigned disability ratings are 50 
percent for an acquired psychiatric disorder, to include PTSD 
and a delusional disorder; and zero percent for a personality 
disorder.  (As noted above, the delusional disorder is 
service-connected as an active psychosis, for treatment 
purposes only.)

While the Board notes that the veteran's disabilities fail to 
meet the minimum schedular rating for entitlement to pension, 
we find that the medical evidence reflects that he is unable 
to secure and follow substantially gainful employment by 
reason of his non-service-connected disabilities.  

Specifically, the evidence shows that the veteran is 31 years 
old.  He completed high school.  He last worked in 2001, as a 
language instructor.  It is noteworthy that, following his 
recent VA examination in August 2004, the examiner noted that 
the delusional disorder was severe enough that when he tried 
to work, it would usually intervene after several weeks and 
he begins feeling very anxious, believing that others are 
plotting to harm him.  The examiner further stated that the 
veteran was able to tolerate people for short periods of 
time, and therefore, is able to attend church at times and 
also go to some meetings.  As long as he is not around 
someone for a great length of time, he will be "okay".  
Moreover, in a treatment report from Dr. Marchand, dated in 
September 2004, it was noted that the veteran was currently 
unable to work as a result that his major depression.  

In light of the above medical evidence and opinions, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that he is entitled to a permanent and total disability 
evaluation for pension purposes.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  

Service connection for a personality disorder is denied.  

A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the award of 
monetary benefits.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


